DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Response to Amendment
Applicant’s Amendment, filed November 30, 2021, has been fully considered and entered.  Accordingly, Claims 21-38 are pending in this application.  Claims 23-26, 29, 32, and 35-38 have been amended.  Claims 21, 27, and 33 are independent claims.
Terminal Disclaimer
The terminal disclaimer filed on November 30, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,242,020 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 21-38 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The prior art made of record does not teach, disclose, or fairly suggest, all of the elements of Independent Claims 21, 27, and 33.  Specifically, the prior art does not disclose:
before placing the generated data fragment of the first file in the distributed computational device in which the duplicate copy that is a data fragment of the second file is already stored, another data fragment of the first file that is different from the 
Bates (PG Pub. No. 2009/0235022 A1) discloses RAID 6, a method of striping data and parity fragments across a plurality of drives (see Bates, paragraph [0003]).  However, Bates does not disclose before placing the generated data fragment of the first file in the distributed computational device in which the duplicate copy that is a data fragm0ent of the second file is already stored, another data fragment of the first file that is different from the generated data fragment of the first file is removed from the distributed computational device for placement in another distributed computational device.
Emmert (US Patent No. 8,280,854 B1), discloses relocating deduplicated data units from a first storage device to a second storage device (see Emmert, Abstract).  However, Emmert does not disclose relocating deduplicated data units from a first storage device to a second storage device in response to another data fragment of the same file being placed upon the first storage device.
Shavit (PG Pub. No. 2008/0228691 A1) discloses “cuckoo hashing” a sequential hashing algorithm in which a newly-added item displaces any earlier item occupying the same slot (see Shavit, paragraph [0005]).  However, there is no suggestion in Shavit to apply the hashing algorithm to data deduplication units.
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Bates (PG Pub. No. 2009/0235022 A1), which concerns deduplication of a RAID formation.
Patel (PG Pub. No. 2003/0135514 A1), which concerns a virtual file system with virtual hot spares.
Shavit (PG Pub. No. 2008/0228691 A1), which concerns concurrent extensible cuckoo hashing.
Szczepkowski (PG Pub. No. 2013/0036277 A1), which concerns a storage system with duplicate elimination.
Emmert (US Patent No. 8,280,854 B1), which concerns relocating deduplicated data within a multi-device storage system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864.  The examiner can normally be reached on M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAD AGHARAHIMI/Examiner, Art Unit 2161 

/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161